Citation Nr: 0715736	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-13 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from April 1945 to August 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
Regional Office (RO).  The decision denied entitlement to 
special monthly pension benefits based on the need for aid 
and attendance or based on being housebound.


FINDINGS OF FACT

1.  The veteran's principal disabilities are refractive error 
with dermatochalasis, blepharitis, dry eye incipient 
cataracts, floaters, and left homonymous hemianopsia, rated 
as 60 percent disabling; hypertensive heart disease with 
aortic valve stenosis, status post aortic valve replacement, 
with chronic anticoagulation and atrial fibrillation, rated 
as 30 percent disabling; idiopathic peripheral neuropathy, 
left lower extremity, rated as 10 percent disabling; 
idiopathic peripheral neuropathy, right lower extremity, 
rated as 10 percent disabling; seizure disorder, rated as 10 
percent disabling; polycystic kidney disease not causing 
renal failure, rated as noncompensably disabling; and benign 
prostatic hypertrophy, rated as noncompensably disabling.  

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

3.  The veteran is able to care for his daily personal needs 
without assistance from others and is able to protect himself 
from the hazards of daily living.

4.  The veteran does not have a single disability ratable as 
100 percent disabling, with an additional disability or 
disabilities rated as 60 percent disabling.

5.  The veteran is not housebound, as he is not substantially 
confined to his dwelling and immediate premises.


CONCLUSION OF LAW

The requirements for a special monthly pension based on the 
need for regular aid and attendance or by reason of being 
housebound are not met.  38 C.F.R. §§ 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in September 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  Although the veteran was not provided 
notice regarding potential effective dates pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Board 
finds that this does not result in any prejudice to the 
veteran.  As the claim for special monthly pension is being 
denied, an effective date will not be assigned for that 
benefit.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's recent treatment records have been obtained, and he 
has been afforded appropriate disability evaluation 
examinations.  He has declined a hearing.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The veteran contends that the RO made a mistake by denying 
his claim for special monthly pension benefits.  He asserts, 
in essence, that because of his visual impairment which 
renders him "legally blind," he is entitled to special 
monthly pension by reason of being in need of regular aid and 
attendance of another person.  

Increased pension is payable to a claimant who has a need for 
regular aid and attendance.  See 38 C.F.R. § 3.351.  The need 
for regular aid and attendance means helplessness or being so 
helpless as to require the regular aid and attendance of 
another person.  The claimant will be considered to be in 
need of regular aid and attendance if he or she (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).

If a veteran does not qualify for increased pension based on 
a need for A&A, increased pension may be paid if, in addition 
to having a single permanent disability rated as 100 percent 
under the rating schedule, the veteran has a separate 
disability or disabilities independently ratable at 60 
percent or more, or if the veteran is permanently housebound 
by reason of disability (meaning substantially confined to 
his/her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area). 38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. § 3.351.

The veteran's principal disabilities are refractive error 
with dermatochalasis, blepharitis, dry eye incipient 
cataracts, floaters, and left homonymous hemianopsia, rated 
as 60 percent disabling; hypertensive heart disease with 
aortic valve stenosis, status post aortic valve replacement, 
with chronic anticoagulation and atrial fibrillation, rated 
as 30 percent disabling; idiopathic peripheral neuropathy, 
left lower extremity, rated as 10 percent disabling; 
idiopathic peripheral neuropathy, right lower extremity, 
rated as 10 percent disabling; seizure disorder, rated as 10 
percent disabling; polycystic kidney disease not causing 
renal failure, rated as noncompensably disabling; and benign 
prostatic hypertrophy, rated as noncompensably disabling.  

The Board notes that the veteran is not blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.  The report of an eye examination conducted 
by the VA in October 2004 reflects that on examination the 
veteran's right eye corrected near vision was 20/100, while 
the corrected right eye distance vision was 20/30-2.  The 
corrected left eye near vision was 20/100, and the corrected 
left eye far vision was 20/40-1.  All of these findings 
reflect better vision than the 5/200 visual acuity 
contemplated by the aid and attendance regulations.  

Regarding visual field defect, the Goldman perimetry showed 
left hemianopsia with loss of 330 degrees OD (right eye) and 
390 degrees OS (left eye).  Under 38 C.F.R. § 4.76a, 
computation of average concentric contraction of visual 
fields is done as follows:  The extent of contraction of 
visual field in each eye is determined by recording the 
extent of the remaining visual fields in each of the eight 45 
degree principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in table III. The 
degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  As applied to the present 
case, subtraction of respective losses of 330 from 500 and 
390 from 500 results in a calculated vision field 
substantially higher than 5 degrees for each eye.  Thus, the 
criteria based on vision field loss are not met.  

The Board also notes that it is undisputed that the veteran 
is not a patient in a nursing home because of mental or 
physical incapacity.  Although he was hospitalized by the VA 
for a period of time for rehabilitation and training 
purposes, that hospitalization was temporary.  

In making a determination as to whether a claimant has a 
factual need of aid and attendance, 38 C.F.R. § 3.352(a) 
provides that consideration is to be given to such conditions 
as inability of the claimant to dress or undress herself or 
keep herself ordinarily clean and presentable; frequent need 
for adjustment of any special prosthetic device or orthopedic 
appliance which by reason of the particular disability cannot 
be done without aid; inability of the claimant to feed 
himself through extreme weakness; inability to attend the 
wants and needs of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment.  Being bedridden will also be a proper 
basis for allowance of special monthly pension.  

The pertinent evidence includes VA medical treatment records.  
None of the treatment records contain any medical opinion 
recommending that the veteran have aid and attendance.  On 
the contrary, records show that the veteran is generally 
independent in spite of his significantly disabilities.  A 
record dated in October 2004 from the VA blind manual skills 
program reflects that the veteran lived by himself and was 
very independent.  His vision was described as being very 
functional for daily activities.  Another VA record dated in 
October 2004 reflects that with the use of a long cane and 
his residual vision and orientation skills, the veteran was 
able to travel safely and independently in a variety of 
indoor areas.  Similarly, another record indicates that after 
training, the veteran demonstrated domain in the preparation 
of simple menus following written or verbal recipes.  He 
showed the ability to use the microwave and stove in a safe 
and efficient manner.  These notations clearly weigh against 
the claim for aid and attendance benefits.  

The report of a VA aid and attendance examination conducted 
in October 2004 reflects that it was stated by the examiner 
that "the main reason for aid and attendance need was mainly 
due to veteran's visual problem. Please see eye examination 
for a more detailed evaluation and determination of grade of 
visual disturbances."  The Board finds, however, that the 
bulk of the information contained in the report reflects that 
aid and attendance is not required.  The Board notes that the 
report lists many items which the veteran is able to do for 
himself, and only a few areas where he would occasionally 
require minor assistance.  The examiner noted that the 
veteran was not permanently bedridden.  He currently managed 
his own benefits, and handled his own financial affairs 
assisted occasionally by a roommate with whom he had been 
living since years ago.  The veteran reportedly had limited 
ability to protect himself from hazards or dangers, but was 
able to perform his activities of daily living with minimal 
assistance.  The veteran mentioned that he could travel 
beyond the premises of his home using a single point stick 
used by blind people with only occasional assistance needed 
for recognizing places and things surrounding him.  It was 
further noted that the veteran was able to self feed, fasten 
clothing, bathe and toilet without major restrictions, 
although there was mild difficulty due to visual problems.  

In addition, the Board notes that the report of a 
neurological examination conducted by the VA in October 2004 
reflects that the examiner concluded that the veteran was 
independent in activities of daily life in spite of his 
severe visual problem.  

Based on review of the relevant evidence in this matter, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim for special monthly pension 
benefits based on the need for aid and attendance.  The Board 
finds that the preponderance of the aforementioned evidence 
establishes that the veteran does not have a need for regular 
aid and attendance.  The Board finds that the veteran's 
overall condition is not one of helplessness such as to 
require the aid and attendance of another person.  There is 
no evidence that he is unable to keep himself ordinarily 
clean and presentable; that he has frequent need for 
adjustment of any special prosthetic device or orthopedic 
appliance which by reason of the particular disability cannot 
be done without aid; that he has inability to feed himself 
through extreme weakness; inability to attend the wants and 
needs of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from the hazards or dangers incident to his daily 
environment.  Furthermore, the VA examination reports show 
that he is not bedridden.

In summary, the evidence shows that the veteran's 
disabilities do not render him unable to care for his daily 
personal needs without assistance from others and do not 
render him unable to protect himself from the hazards of 
daily living.  For the foregoing reasons, the Board finds 
that, while the veteran has disabilities of sufficient 
severity to prevent him from working, the disorders do not 
fulfill the requirements for a special monthly pension based 
on a need for regular aid and attendance.  Concerning the 
veteran's claim for special monthly pension at the housebound 
rate, the Board notes that, despite his multiple health 
problems, the evidence does not show that he is housebound.  
He does not have a single permanent disability that is 
evaluated as 100 percent disabling, with an additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling.  Moreover, neither 
the lay nor medical evidence of record establishes or even 
suggests that the veteran is "permanently housebound" by 
reason of disability or disabilities.  Accordingly, the 
criteria for entitlement to an increased pension benefit 
based on housebound status have not been met. See 38 U.S.C.A. 
§ 1521(e) and 38 C.F.R. § 3.351(d).


ORDER

Special monthly pension based on the need for regular aid and 
attendance or housebound status is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


